 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 EDWARD S. HALLEY and FLAGSHIP                         Case No.: 2:17-cv-00507-APG-CWH
   AIRLINES, INC.,
 4                                                             Order for Status Report
        Plaintiffs
 5
   v.
 6
   WILLIAM ACOR, et al.,
 7
        Defendants
 8

 9        IT IS ORDERED that the parties shall file a joint status report within 30 days after the

10 FOIA request is answered or by November 1, 2019, whichever is earlier.

11        DATED this 8th day of July, 2019.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
